                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII



KAISER FOUNDATION HEALTH )                   CV 19-00301 DKW-WRP
PLAN, INC., a foreign non-profit )
corporation ,                    )
                                 )           ORDER ADOPTING
              Plaintiff,         )           MAGISTRATE JUDGE’S
                                 )           FINDINGS AND
      vs.                        )           RECOMMENDATION
                                 )
THE QUEEN’S MEDICAL              )
CENTER, INC., NORTH HAWAII )
COMMUNITY HOSPITAL, INC., )
MOLOKAI GENERAL HOSPITAL, )
AND DOES 1-10, inclusive ,       )
                                 )
              Defendants.        )
_____________________________ )



                ORDER ADOPTING MAGISTRATE JUDGE’S
                  FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on January 21, 2020, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the "Findings and

Recommendation to Deny Defendants’ Motion for Attorneys’ Fees and Costs to




                                        1
Prevailing Party", ECF No. 77, are adopted as the opinion and order of this

Court.

         IT IS SO ORDERED.

         DATED: February 12, 2020 at Honolulu, Hawai’i.



                                     /s/ Derrick K. Watson
                                     Derrick K. Watson
                                     United States District Judge




Kaiser Foundation Health Plan, Inc. V. The Queen’s Medical Center, Inc. et al;
Civil No. 19-00301 DKW-WRP; ORDER ADOPTING MAGISTRATE
JUDGE’S FINDINGS AND RECOMMENDATION




                                         2
